DETAILED ACTION
	This action is responsive to applicant’s communication filed 11/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 5, 7-14, and 16-24 are rejected under 35 U.S.C. 103.	

Response to Arguments
Due to the amendments, the objections to the specification and the objections to the claims for minor informalities have been withdrawn.

Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot given the new grounds for rejection necessitated by the amendment.	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 11-13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0029231 A1) in view of Garrison (US 2009/0113330 A1).

Regarding Claim 1, Liu teaches a computer-implemented method comprising: 
receiving, by a computing device that includes a display, a user input that drags a user interface element along a user-induced path across the display; (“The slide detection unit 10 can detect a slide operation applied to the object 202 displayed on the touch screen 201 and obtain information of the slide operation. In at Paragraph 0014. A user-induced path is described by a starting point, an ending point, and a duration. The path is input by a user using a sliding [drag] operation.)
moving, by the computing device, the user interface element along the user- induced path across the display; (“The starting point of the slide operation is the point a user touches to begin dragging the object 202. The end point of the slide operation is the last point the user touches to stop the dragging of the object 202.” Paragraph 0014. The user interface element is moved based on the user’s drag operation.)
determining, by the computing device, that the user input has ceased; in response to determining that the user input has ceased, determining a resting location and a speed for the user interface element to move along an additional path to the resting location (“The self-slide control unit 20 can calculate an initial speed, a first slide direction, and a slide distance of the object 202 according to the obtained information of the slide operation after the slide operation applied to the slid object ceases… The object 202 continues to slide at a decreasing speed after the slide operation applied to the object 202 by the user is stopped.” Paragraph 0016. Also see Paragraphs 0023 and 0027 for a similar teaching.)
based at least in part on: (i) the user-induced path, (“The self-slide control unit 20 calculates the first direction according to a formula… The self-slide control unit 20 calculates the distance according to a formula” Paragraph 0017. The start and end 
and (ii) a speed of the user input; (“when the slide operation applied to the object 202 ceases, the self-slide control unit 20 calculates the initial speed according to a formula” Paragraph 0017. The start and end points and the duration of the user-induced path are used to calculate a speed of the user input when the input ceases.)
…and moving, by the computing device, the user interface element along the additional path to the resting location (“when a user drags the icon P to slide and releases the icon P at point A, the icon P then continues to slide itself along the first direction AM and stops at point M.” Paragraph 0023. See Figure 3: The initial drag operation is not shown. The additional path that the user interface element moves at the end of the initial drag operation is represented by the value S. The resting location is the point M.)
at the determined speed for the user interface element to move along the additional path (“The self-slide control unit 20 can determine a slide path of the object 202 according to the calculated initial speed, the calculated first slide direction, and the calculated sliding distance. The self-slide control unit 20 also controls the slid object 202 to slide along the determined slide path. The object 202 continues to slide at a decreasing speed after the slide operation applied to the object 202 by the user is stopped.” Paragraph 0016. The user interface element begins moving along the additional path, such as the path S shown in Figure 3, at the initial speed and continues to move at a decreasing speed.)
(iii) a type of the user interface element, and (iv) one or more candidate resting locations associated with the type of the user interface element.
However, Garrison, which is directed to predictive drag operations, teaches (iii) a type of the user interface element, and (iv) one or more candidate resting locations associated with the type of the user interface element (“Step 602 detects movement of an icon. An icon moved for the purpose of dropping it into another icon is a drag icon. Step 604 identifies the type of drag icon. As the icon moves passed at least one set of coordinate points, step 606 calculates a projected path for the drag icon. With predicted path of movement, step 608 can identify any icons that are closest to the projected path of the moving icon that is of the same or similar type to the drag icon…  Step 610 makes a determination of multiple icons within a certain distance of the projected path of the drag icon. These icons would be of the same or similar type to the drag icon. As in FIG. 5, in this process, icons in the general direction of the projected path would be examined to determine whether the icon is within the defined or threshold distance of the projected path. If the icon were within this distance, the icon would be one of the target icons” Paragraph 0033-34. Also see Paragraphs 0023-24 and Figure 3, which shows that one or more movement paths with candidate resting locations are shown in response to the user’s drag operation. In the embodiment of Figure 6, the possible target icons (or candidate resting locations) are based on the type of icon being dragged.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the user drag operation taught by Liu by the method of determining multiple projected paths and target locations of an icon being dragged based on the type of icon as taught by Garrison. Since both references are directed to drag operations and moving user interface elements according to a projected path, the combination would yield predictable results. Furthermore, as suggested by Garrison (Paragraph 0007, Title), this would improve the accessibility of the user interface and improve the user experience by predicting an intended drop location of an icon resulting in faster user inputs.


Regarding Claim 2, Liu in view of Garrison further teaches comprising: determining a location of the user interface element when the user input ceased, (Liu, “after a slide operation applied to the object 202 is stopped. In this embodiment, when a user drags the icon P to slide and releases the icon P at point A,” Paragraph 0023. A point at which the user input ceases is determined to be a point A.)
wherein determining the resting location and the speed for the user interface element to move along the additional path is further based on a location of the user interface element when the user input ceased (Liu, “the icon P then continues to slide itself along the first direction AM and stops at point M. The distance from the point A to point M is S, the S is calculated according to the formula” Paragraph 0023. See Paragraph 0028 for the speed formula. Both formulas use the coordinates of the end point of the user input. The resting location and the speed are therefore determined based on the location of the user interface element at the end of the user’s drag input.)

Regarding Claim 11, Liu in view of Garrison further teaches comprising: determining the speed of the user input at a time that the user input has ceased (Liu, “The self-slide control unit 20 can calculate an initial speed, a first slide direction, and a slide distance of the object 202 according to the obtained information of the slide operation after the slide operation applied to the slid object ceases” Paragraph 0016. See Paragraph 0023 and Figure 3: The initial speed is calculated at the point A, which is the point at which the user releases the icon.)

Regarding Claim 12, Liu in view of Garrison further teaches wherein the user-induced path is along a path that is fixed by the computing device (Garrison, “When the movement of the icon begins, the present invention can initially track the icon movement. From the initial movements of the icon 300, there can be a calculation of a projective path 302 of movement for the icon. From this projected path, there can be prediction a drop icon 304. The prediction of the drop icon can be based on the icon that is closest to the projected path 302. In determining the projected path of a moving or drag icon, the present invention can store information about the initial icon movement and identify a pattern of movement from this information. From this pattern, there can be a projection of future icon movement, which is the projected path. The grid coordinates can be used to identify a particular movement pattern… In the situation of multiple icons, the present invention can indicate alternate projected paths 310 and 312 in addition to the projected path 302. The indication of the alternate paths, done with dotted lines from the drag icon to the multiple icons in FIG. 3, alerts the user to other Paragraphs 0023-24. Where a user is able to drag an icon is limited to projected paths based on the possible drop locations of an icon. A fixed grid is used to identify the possible movement paths.)

Regarding Claim 13, Liu teaches a computer implemented method comprising: displaying, by a computing device, a user interface element in a first position on a graphical user interface of the computing device; in response to receiving, by the computing device, a user input beginning at the first position and moving on a first trajectory, (“The slide detection unit 10 can detect a slide operation applied to the object 202 displayed on the touch screen 201 and obtain information of the slide operation. In at least one embodiment, the sliding information of the slide operation can include coordinates of starting point (X1, Y1) of the slide operation, coordinates of ending point (X2, Y2) of the slide operation, and duration T of the slide operation.” Paragraph 0014. A user interface element is initially displayed at a first position before a drag input. A first trajectory is described by a starting point, an ending point, and a duration of the sliding or dragging operation by a user.)
moving the user interface element along the first trajectory; (“The starting point of the slide operation is the point a user touches to begin dragging the object 202. The end point of the slide operation is the last point the user touches to stop the dragging of the object 202.” Paragraph 0014. The user interface element is moved based on the user’s drag operation.)
and in response to a termination of the user input at a second position: determining, by the computing device, an initial velocity of the user interface element at the second position… (“The self-slide control unit 20 can calculate an initial speed, a first slide direction, and a slide distance of the object 202 according to the obtained information of the slide operation after the slide operation applied to the slid object ceases” Paragraph 0016. Also see Paragraphs 0023 and 0027 for a similar teaching. The second position is the end point described in Paragraph 0014 above. See Figure 3, which shows an example of the additional path travelled by the user interface element. The point “A” corresponds to the second position, or the end point of a user drag operation. An initial speed and direction of the movement of the user interface element is calculated at the point “A”.)
determining, by the computing device, a second trajectory for the user interface element beginning at the second position and based at least in part on the determined initial velocity of the user interface element and the resting location; (“when a user drags the icon P to slide and releases the icon P at point A, the icon P then continues to slide itself along the first direction AM and stops at point M.” Paragraph 0023. See Figure 3: The initial drag operation is not shown. The second trajectory that the user interface element moves at the end of the initial drag operation [first trajectory] is represented by the value S. The resting location is the point M. The trajectory is determined by the initial velocity calculated at the point when the drag operation ceases. See Paragraph 0017 for the formulas used in calculating the initial speed of the element and the direction and distance travelled by the element along the second trajectory.)
and moving, by the computing device, the user interface element along the second trajectory (“The self-slide control unit 20 can determine a slide path of the Paragraph 0016. The user interface element begins moving along the additional path, such as the path S shown in Figure 3, at the initial speed and continues to move at a decreasing speed.)
Liu does not teach determining, by the computing device, a resting location of the user interface element based at least in part on one or more candidate resting locations associated with a type of the user interface element.
However, Garrison, which is directed to predictive drag operations, teaches determining, by the computing device, a resting location of the user interface element based at least in part on one or more candidate resting locations associated with a type of the user interface element (“Step 602 detects movement of an icon. An icon moved for the purpose of dropping it into another icon is a drag icon. Step 604 identifies the type of drag icon. As the icon moves passed at least one set of coordinate points, step 606 calculates a projected path for the drag icon. With predicted path of movement, step 608 can identify any icons that are closest to the projected path of the moving icon that is of the same or similar type to the drag icon…  Step 610 makes a determination of multiple icons within a certain distance of the projected path of the drag icon. These icons would be of the same or similar type to the drag icon. As in FIG. 5, in this process, icons in the general direction of the projected path would be examined to determine whether the icon is within the defined or threshold distance of Paragraph 0033-34. Also see Paragraphs 0023-24 and Figure 3, which shows that one or more movement paths with candidate resting locations are shown in response to the user’s drag operation. In the embodiment of Figure 6, the possible target icons (or candidate resting locations) are based on the type of icon being dragged.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the user drag operation taught by Liu by incorporating the method of determining multiple projected paths and target locations of an icon being dragged based on the type of icon as taught by Garrison. Since both references are directed to drag operations and moving user interface elements according to a projected path, the combination would yield predictable results. Furthermore, as suggested by Garrison (Paragraph 0007, Title), this would improve the accessibility of the user interface and improve the user experience by predicting an intended drop location of an icon resulting in faster user inputs.

Regarding Claim 23, Liu in view of Garrison further teaches wherein the type of the user interface element is one of a pull-down menu or an icon (Garrison, “identifies the type of drop icon and a target icon of a comparable type to the drop icon. This identity could be of the icon such as folder or file. For example, in some situations, a WORD file is on the desktop. When an icon is placed on the desktop, the information about the icon and related program can be recorded in the previously mentioned index 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0029231 A1) in view of Garrison (US 2009/0113330 A1) and further in view of Shaffer (US 2012/0306891 A1).

Regarding Claim 3, Liu in view of Garrison teaches all the limitations of claim 1, on which claim 3 depends.
Liu in view of Garrison does not teach wherein determining the resting location and the speed for the user interface element to move along the additional path comprises: selecting the additional path and the speed from a group of predetermined paths and speeds.
However, Shaffer, which is directed to dynamic rendering of animations of a moving user interface element, teaches an additional path and a speed for the user interface element to move along the additional path comprises: selecting the additional path and the speed from a group of predetermined paths and speeds (“the velocity of the animation object is initialized in accordance with a liftoff velocity of a touch input, and the deceleration rate is initialed to a predefined default value. Exemplary types of animation include: simple, soft stop, hard stop, rebound, pull proportional, and magnet. The animation parameters may include the parameters describing the type of animation. For example, the animation parameters may include a reference location, or a reference range of locations for a soft stop, hard stop, rebound, Paragraph 0137. A group of predetermined velocity profiles [paths and speeds] are described in Paragraphs 0127-0133 and Figures 4A-4G. The predetermined profile that is chosen depends on a triggering event, such as a touch input.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the animation of a user interface element moving along an additional path after an initial drag input taught by Liu in view of Garrison by incorporating the predetermined animation velocity profiles taught by Shaffer. Since both references are directed to animating the movement of user interface elements on a display after touch inputs, the combination would yield predictable results. As suggested by Shaffer (Paragraphs 0004-05), use of predefined animation functions allows for faster and more efficient rendering of animations of user interface items responsive to touch inputs.

Claims 5, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0029231 A1) in view of Garrison (US 2009/0113330 A1) and further in view of Ikeda (US 2017/0168651 A1).

Regarding Claim 5, Liu in view of Garrison teaches all the limitations of claim 1, on which claim 5 depends.
Liu in view of Garrison further teaches receiving, by the computing device, an additional user input that drags an additional user interface element along the user-induced path across the display; moving, by the computing device, the additional user interface element along the user-induced path across the display; determining, by the computing device, that the additional user input has ceased; determining that the additional user interface element is a different user interface element type; in response to determining that the additional user input has ceased, determining the additional path and a different speed for the user interface to move along the additional path element based on: (i) the user-induced path, (ii) a speed of the additional user input, and (iii) the additional user interface element being the different user interface element type; and moving, by the computing device, the additional user interface element along the additional path to the resting location at the different speed for the user interface element to move along the additional path. (These limitations are similarly recited in claim 1. See the citations to Liu made in the rejection of claim 1 on Pages 4-6. It would have been obvious for the same procedure taught by Liu to be performed for additional user inputs that drag different user interface elements along the user-induced path.)
Where the procedure differs as recited by claim 5 is that 1) the additional user interface element is determined to be a different user interface element type, 2) the user interface element moves along the path at a different speed, and 3) the different speed is determined based on the user interface element being of a different user interface element type. 
These three considerations are taught by Ikeda as discussed in Paragraphs 0114-0117. Of note, Paragraph 0116 of Ikeda teaches “as the size of moving content items (i.e. the size of file) is smaller, the coefficient of friction is set to be lower. As the size is larger, the coefficient of friction is set to be higher. Accordingly, even when the 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the continued movement of a user interface element after an initial drag operation taught by Liu in view of Garrison by modifying the additional path and speed of movement based on a number, size, or type of user interface element being moved as taught by Ikeda. Since both references are directed to animating the movement of user interface elements across a display in response to user touch inputs, the combination would yield predictable results. As taught by Ikeda (Paragraphs 0114-0117), changing the coefficient of friction and therefore the movement speed of a user interface element being slid across a screen allows for the user to intuitively recognize the capacity of the content being moved. Since both references are directed to animating element movement, abstractions such as weight or friction would have been obvious to implement for one of ordinary skill in the art in order to realize a desired animation.

Regarding Claim 10, Liu in view of Garrison teaches all the limitations of claim 1, on which claim 10 depends. 
Liu in view of Garrison does not teach wherein: the additional path corresponds to a cubic spline that includes the resting location and a location of the user interface element when the user input ceased, and the speed corresponds to a cubic-bezier easing function.
wherein: the additional path corresponds to a cubic spline that includes the resting location and a location of the user interface element when the user input ceased, and the speed corresponds to a cubic-bezier easing function. (“The controller 120 sets control points C1 and C2 of the three-dimensional Bezier curve on the shortest route between the start point S and the termination point T (straight line) as shown in the right part of FIG. 19.” Paragraph 0110. See Figure 21, which shows the curved path [cubic spline] calculated using the anchor points C1 and C2. Also see Figure 10 and Paragraph 0080, which illustrate an example of a user interface element sliding across a screen after an initial flick gesture. The start point S corresponds to the location of the user interface element when the user input is ceased. This would be the point “A” in Figure 3 of Liu. The termination point corresponds to the resting location. The moving speed is detected after the flick operation. See Paragraphs 0115-116, which discuss determination of a coefficient of friction, which would lower the speed of the element as it moves across the curved path.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the continued movement of a user interface element after an initial drag operation taught by Liu in view of Garrison by modelling the additional path as a cubic spline with a Bezier function as taught by Ikeda. Since both references are directed to animating the movement of user interface elements across a display in response to user touch inputs, the combination would yield predictable results. Modelling the additional path travelled by the UI element subsequent to a user touch gesture as a cubic spline and the speed as a Bezier easing function amounts to a 

Regarding Claim 21, Liu in view of Garrison teaches all the limitations of claim 13, on which claim 21 depends. 
Liu in view of Garrison does not teach wherein moving the user interface element along the first trajectory comprises: calculating an anchor point based on the location of the user input; and moving one or more points of the user interface element along respective cubic splines, based on the anchor point, using a cubic-bezier easing function.
However, Ikeda, which is also directed to sliding user interface elements across a screen, teaches wherein moving the user interface element along the first trajectory comprises: calculating an anchor point based on the location of the user input; and moving one or more points of the user interface element along respective cubic splines, based on the anchor point, using a cubic-bezier easing function (“The controller 120 sets control points C1 and C2 of the three-dimensional Bezier curve on the shortest route between the start point S and the termination point T (straight line) as shown in the right part of FIG. 19.” Paragraph 0110. See Figure 21, which shows the curved path [cubic spline] calculated using the anchor points C1 and C2. Also see Figure 10 and Paragraph 0080, which illustrate an example of a user Paragraphs 0115-116, which discuss determination of a coefficient of friction, which would lower the speed of the element as it moves across the curved path.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the continued movement of a user interface element after an initial drag operation taught by Liu in view of Garrison by modelling the additional path as a cubic spline with a Bezier function as taught by Ikeda. Since both references are directed to animating the movement of user interface elements across a display in response to user touch inputs, the combination would yield predictable results. Modelling the additional path travelled by the UI element subsequent to a user touch gesture as a cubic spline and the speed as a Bezier easing function amounts to a design choice. In view of Ikeda, one of ordinary skill in the art would have reasonably used these mathematical functions to animate the movement of the UI element along the additional path. Furthermore, as taught by Ikeda, by determining the path using cubic splines, a more intricate user experience in which a UI element avoids collisions with other elements can be realized.

Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0029231 A1) in view of Garrison (US 2009/0113330 A1) and further in view of Alonso Ruiz (US 2017/0068410 A1).

Claim 7, Liu in view of Garrison teaches all the limitations of claim 1, on which claim 7 depends. 
Liu in view of Garrison does not teach determining that a distance of the user-induced path does not satisfy a threshold distance; and responsive to determining that the distance of the user-induced path does not satisfy a threshold distance, determining that the resting location is an original location of the user interface element.
However, Alonso Ruiz, which is directed to moving a focus element of a user interface based on drag gesture operations, teaches determining that a distance of the user-induced path does not satisfy a threshold distance; and responsive to determining that the distance of the user-induced path does not satisfy a threshold distance, determining that the resting location is an original location of the user interface element (“FIG. 5R shows a movement of contact 523 across touch-sensitive surface 451. When contact 523 moves by a distance that corresponds to at least a predefined fraction of a width or half width of the current icon (e.g., the icon on which the current focus is located), the current focus moves from the current icon to an adjacent icon. For example, in response to the movement of contact 523 across touch-sensitive surface 451 that corresponds to movement 5036 of the current focus by more than distance threshold 5038, the current focus moves from icon 502-4 to icon 502-5, as shown in FIG. 5S.” Paragraph 0201. If a distance of a touch operation is above a predefined threshold distance, then the focus element moves to the next element. Therefore, if it is below the threshold distance, the focus element remains at the original position.)
the animation of a user interface element along a second trajectory after an initial trajectory corresponding to a drag input taught by Liu in view of Garrison by returning the element to its first position if the distance of the drag operation is below a threshold as taught by Alonso Ruiz. Since the references are directed to moving user interface elements responsive to touch gestures, the combination would yield predictable results. As suggested by Alonso Ruiz (Paragraph 0201), use of a distance threshold allows for the system to ensure that the movement corresponding to the drag operation was intended by the user while still increasing the responsiveness of the system to short inputs made by the user above the threshold distance.

Regarding Claim 8, Liu in view of Garrison teaches all the limitations of claim 1, on which claim 8 depends. 
 While Liu teaches that the resting location is a location other than an original location of a user interface element (Paragraph 0023 and Figure 3), Liu in view of Garrison does not teach determining that a distance of the user-induced path satisfies a threshold distance; and responsive to determining that the distance of the user-induced path satisfies a threshold distance, determining that the resting location is a location other than an original location of the user interface element. 
However, Alonso Ruiz, which is directed to moving a focus element of a user interface based on drag gesture operations, teaches determining that a distance of the user-induced path satisfies a threshold distance; and responsive to determining that the distance of the user-induced path satisfies a threshold distance, determining that the resting location is a location other than an original location of the user interface element (“FIG. 5R shows a movement of contact 523 across touch-sensitive surface 451. When contact 523 moves by a distance that corresponds to at least a predefined fraction of a width or half width of the current icon (e.g., the icon on which the current focus is located), the current focus moves from the current icon to an adjacent icon. For example, in response to the movement of contact 523 across touch-sensitive surface 451 that corresponds to movement 5036 of the current focus by more than distance threshold 5038, the current focus moves from icon 502-4 to icon 502-5, as shown in FIG. 5S.” Paragraph 0201. If a distance of a touch operation is above a predefined threshold distance, then the focus element moves to the next element. The focus element therefore changes to a location other than the original location.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the animation of a user interface element along a second trajectory after an initial trajectory corresponding to a drag input taught by Liu in view of Garrison by moving the user interface element to a different position if the distance of the drag operation is above a threshold as taught by Alonso Ruiz. Since the references are directed to moving user interface elements responsive to touch gestures, the combination would yield predictable results. As suggested by Alonso Ruiz (Paragraph 0201), use of a distance threshold allows for the system to ensure that the movement corresponding to the drag operation was intended by the user while still 


Regarding Claim 20, Liu in view of Garrison teaches all the limitations of claim 13, on which claim 20 depends.
Liu in view of Garrison does not teach wherein, if a distance between the first position and the second position is below a threshold distance, the resting location is determined to be located at the first position.
However, Alonso Ruiz, which is directed to moving a focus element of a user interface based on drag gesture operations, teaches wherein, if a distance between the first position and the second position is below a threshold distance, the resting location is determined to be located at the first position (“FIG. 5R shows a movement of contact 523 across touch-sensitive surface 451. When contact 523 moves by a distance that corresponds to at least a predefined fraction of a width or half width of the current icon (e.g., the icon on which the current focus is located), the current focus moves from the current icon to an adjacent icon. For example, in response to the movement of contact 523 across touch-sensitive surface 451 that corresponds to movement 5036 of the current focus by more than distance threshold 5038, the current focus moves from icon 502-4 to icon 502-5, as shown in FIG. 5S.” Paragraph 0201. If a distance of a touch operation is above a predefined threshold distance, then the focus element moves to the next element. Therefore, if it is below the threshold distance, the focus element remains at the original position.)
the animation of a user interface element along a second trajectory after an initial trajectory corresponding to a drag input taught by Liu in view of Garrison by returning the element to its first position if the distance of the drag operation is below a threshold as taught by Alonso Ruiz. Since the references are directed to moving user interface elements responsive to touch gestures, the combination would yield predictable results. As suggested by Alonso Ruiz (Paragraph 0201), use of a distance threshold allows for the system to ensure that the movement corresponding to the drag operation was intended by the user while still increasing the responsiveness of the system to short inputs made by the user above the threshold distance. 

Claims 9, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0029231 A1) in view of Garrison (US 2009/0113330 A1) and further in view of Shaffer (US 2012/0306891 A1) and Alonso Ruiz (US 2017/0068410 A1).

Regarding Claim 9, Liu in view of Garrison teaches all the limitations of claim 1, on which claim 9 depends. 
Liu in view of Garrison does not teach wherein determining the resting location and the speed for the user interface element to move along the additional path is further based on a maximum acceleration for the user interface element, a maximum speed of the user interface element, and a maximum time to move the user interface element along the additional path to the resting location.
However, Shaffer, which is directed to dynamic rendering of animations of a moving user interface element, teaches wherein determining the resting location and the speed for the user interface element to move along the additional path is further based on… a maximum speed of the user interface element, (“In response to detecting a lift-off of the finger contact off touch screen 112, user interface object 402 starts to move at an initial velocity v.sub.1 that is determined in accordance with the distance d (e.g., the initial velocity v.sub.1 may have a value proportional to the distance d, often up to a predefined maximum velocity)” Paragraph 0132.)
and a maximum time to move the user interface element along the additional path to the resting location (“updating the animation object, updating the state of one or more user interface objects, and rendering the user interface for a predefined number of cycles (e.g., 600 cycles) or a predefined duration (e.g., 10 seconds).” Paragraph 0159. The length of the animation is up to a predefined amount of time.)
	Furthermore, Alonso Ruiz, which is directed to moving a focus element of a user interface based on drag gesture operations, teaches wherein determining the resting location and the speed for the user interface element to move along the additional path is further based on a maximum acceleration for the user interface element (“in accordance with a determination that a movement metric based on both the characteristic movement distance of the gesture and the characteristic movement speed of the gesture satisfies a first movement-metric threshold (e.g., a dimensionless a first deceleration rate threshold), the device decelerates (714, FIG. 7B) movement of the current focus across the series of user interface objects using a first deceleration rate” Paragraph 0245. A deceleration threshold corresponds to a maximum acceleration rate.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the continued movement of a user interface element after an initial drag operation taught by Liu in view of Garrison by determining the additional path and the speed based on maximum velocity, acceleration, and time values as taught by Shaffer and Alonso Ruiz. Since the references are all directed to movement of user interface elements after a drag operation, the combination would yield predictable results. Setting maximum values of movement metrics would have been obvious to one of ordinary skill in the art in order to realize desired animations or movement of user interface elements. Furthermore, Shaffer (Paragraph 0137) teaches a variety of animation parameters for respective animation functions. It would have been obvious for maximum speed, acceleration, and time values to be set for each type of animation.

Regarding Claim 14, Liu in view of Garrison teaches all the limitations of claim 13, on which claim 14 depends. 
Liu in view of Garrison does not teach wherein the second trajectory is based at least in part on one or more predetermined parameters; wherein the predetermined parameters include one or more of, a maximum velocity of the user interface element, a maximum rate of acceleration for the user interface element, and a maximum time for the second trajectory.
However, Shaffer, which is directed to dynamic rendering of animations of a moving user interface element, teaches wherein the second trajectory is based at least in part on one or more predetermined parameters; (“the device initializes (502) an animation object with one or more respective initialization values corresponding to the triggering event (e.g., initial velocity, an acceleration/deceleration rate, a type of animation, and animation parameters). In one example, the velocity of the animation object is initialized in accordance with a liftoff velocity of a touch input, and the deceleration rate is initialed to a predefined default value. Exemplary types of animation include: simple, soft stop, hard stop, rebound, pull proportional, and magnet. The animation parameters may include the parameters describing the type of animation.” Paragraph 0137.)
wherein the predetermined parameters include one or more of, a maximum velocity of the user interface element… (“In response to detecting a lift-off of the finger contact off touch screen 112, user interface object 402 starts to move at an initial velocity v.sub.1 that is determined in accordance with the distance d (e.g., the initial velocity v.sub.1 may have a value proportional to the distance d, often up to a predefined maximum velocity)” Paragraph 0132.)
and a maximum time for the second trajectory (“updating the animation object, updating the state of one or more user interface objects, and rendering the user interface for a predefined number of cycles (e.g., 600 cycles) or a predefined duration Paragraph 0159. The length of the animation is up to a predefined amount of time.)
Furthermore, Alonso Ruiz, which is directed to moving a focus element of a user interface based on drag gesture operations, teaches wherein the predetermined parameters include one or more of… a maximum rate of acceleration for the user interface element (“in accordance with a determination that a movement metric based on both the characteristic movement distance of the gesture and the characteristic movement speed of the gesture satisfies a first movement-metric threshold (e.g., a dimensionless weighted sum is above a first deceleration rate threshold), the device decelerates (714, FIG. 7B) movement of the current focus across the series of user interface objects using a first deceleration rate” Paragraph 0245. A deceleration threshold corresponds to a maximum acceleration rate.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the continued movement of a user interface element after an initial drag operation taught by Liu in view of Garrison by determining the additional path and the speed based on maximum velocity, acceleration, and time values as taught by Shaffer and Alonso Ruiz. Since the references are all directed to movement of user interface elements after a drag operation, the combination would yield predictable results. Setting maximum values of movement metrics would have been obvious to one of ordinary skill in the art in order to realize desired animations or movement of user interface elements. Furthermore, Shaffer (Paragraph 0137) teaches a variety of animation parameters for respective animation functions. It would have been 

Regarding Claim 16, Liu in view of Garrison, Shaffer, and Alonso Ruiz further teaches wherein determining the second trajectory comprises: determining a distance to the resting location, (Liu, “In this embodiment, when a user drags the icon P to slide and releases the icon P at point A, the icon P then continues to slide itself along the first direction AM and stops at point M. The distance from the point A to point M is S, the S is calculated according to the formula” Paragraph 0023. See Figure 3: A distance from the release position A to the third position M is represented by S.)
calculating a rate of deceleration required to reduce the initial velocity to zero within the determined distance, (Shaffer, “user interface object 402 decelerates until it stops movement when its velocity becomes zero. In some embodiments, the deceleration rate is selected such that user interface object 402 returns to its original position without overshooting (e.g., the velocity of user interface object 402 reaches zero at the original position of user interface object 402).” Paragraph 0132. In this embodiment, the third position is the original position.)
and if the calculated rate of deceleration is greater than or equal to the maximum rate of acceleration, applying a deceleration at the calculated rate to the user interface element (Alonso Ruiz, “in accordance with a determination that a movement metric based on both the characteristic movement distance of the gesture and the characteristic movement speed of the gesture satisfies a first movement-metric threshold (e.g., a dimensionless weighted sum is above a first deceleration rate threshold), the device decelerates (714, FIG. 7B) movement of the current focus across the series of user interface objects using a first deceleration rate (e.g., a slow deceleration rate, such as an exponential decay with a small decay constant). For example, when the dimensionless weighted sum of the characteristic movement distance of the gesture and the characteristic movement speed of the gesture is above threshold 5406 shown in diagram 5402 of FIG. 5Q, the device decelerates movement of the current focus as rate.sub.1.” Paragraphs 0245-246. If a calculated rate is above a threshold, a first deceleration rate is used. It would have been obvious in view of Shaffer for the calculated rate to move the object exactly to the calculated destination with no overshoot to be used as the deceleration rate.)
	The same motivation to combine discussed in claim 14 applies to claim 16. Furthermore, Alonso Ruiz (Paragraph 0031), teaches that selecting appropriate deceleration rates for a moving user interface object improves the accuracy and efficiency of navigation.

Regarding Claim 17, Liu in view of Garrison, Shaffer, and Alonso Ruiz further teaches wherein determining the second trajectory further comprises, if the calculated rate of deceleration is less than the maximum rate of acceleration: (Alonso Ruiz, “in accordance with a determination that the movement metric based on both the characteristic movement distance of the gesture across the touch-sensitive surface and the characteristic movement speed of the gesture satisfies a second movement-metric threshold (e.g., the dimensionless weighted sum is below a second deceleration rate threshold), the device decelerates (716) movement of the current using a second deceleration rate that is distinct from the first deceleration rate… the second deceleration threshold is identical to the first deceleration threshold” Paragraph 0247. A second deceleration rate is used if a calculated rate is below a threshold. In view of Shaffer (Paragraph 0128: “user interface object 402 starts to move at an initial velocity and decelerates at a predefined deceleration rate”), it would have been obvious for a maximum, or predefined, acceleration to be used.)
calculating a peak velocity, such that an initial acceleration at the maximum rate of acceleration from the initial velocity to the peak velocity, followed by a deceleration at the maximum rate of acceleration from the peak velocity to zero, will reach zero at the resting location; (Shaffer, “the deceleration rate of user interface object 402 changes to the second deceleration rate at the first location on path 404 corresponding to line 418 so that the velocity of user interface object 402 increases (i.e., user interface object 402 accelerates) between the first location on path 404 corresponding to line 418 and a second location on path 404 corresponding to line 420. Between the second location on path 404 corresponding to line 420 and a third location on path 404 corresponding to line 422, the deceleration rate of user interface object 402 changes to a third deceleration rate and the velocity of user interface object 402 decreases (i.e., user interface object 402 decelerates).” Paragraph 0131. See Figure 4E: The acceleration rate of an object changes. After an initial rate of acceleration, a peak velocity is reached followed by a rate of deceleration until the velocity of the object reaches zero. As discussed in Paragraphs 0127, 0128, and 0131, the deceleration 
and if the peak velocity is less than or equal to the maximum velocity, applying the initial acceleration at the maximum rate of acceleration from the initial velocity to the peak velocity, and applying the deceleration at the maximum rate of acceleration from the peak velocity to zero (Shaffer, “user interface object 402 starts to move at an initial velocity and decelerates at a predefined deceleration rate” Paragraph 0128. It would have been obvious for this predefined deceleration rate to be a maximum rate of acceleration predefined by the device. See Figure 4E: The object accelerates between a previous velocity and a peak velocity and decelerates between the peak velocity to zero.)
The same motivation to combine discussed in claim 14 applies to claim 17.

Regarding Claim 18, Liu in view of Garrison, Shaffer, and Alonso Ruiz further teaches wherein determining the second trajectory further comprises, if the peak velocity is greater than the maximum velocity, applying the initial acceleration at the maximum rate of acceleration from the initial velocity to the maximum velocity, maintaining the maximum velocity for an intermediate distance, and applying the deceleration at the maximum rate of acceleration from the peak velocity to zero; wherein the intermediate distance is calculated such that the deceleration at the maximum rate of acceleration from the peak velocity to zero, will reach zero at the resting location (Shaffer, “the deceleration rate is selected such that user interface object 402 returns to its original position without overshooting… a combination of a primary function of an initial velocity and a deceleration rate and one or more secondary functions. For example, velocity profile 406-G in FIG. 4G may be implemented by a combination of a simple function, a magnet function, and a soft stop function, where the simple function is the primary function, and the magnet function and the soft stop function are the secondary functions. In some instances, the deceleration rate may include a zero value.” Paragraphs 0132, 133, and 150. It would have been obvious in view of Shaffer for any combination of acceleration/deceleration and velocity values to be used in order to animate the movement of an object from a release position to a destination position. Figure 4G shows a composite velocity profile, including a peak velocity, one level of acceleration, and four levels of deceleration. As stated in Paragraph 0150, a deceleration rate of zero may be included, which would correspond to a constant or maintained velocity. It would have been obvious for this maintained velocity to be a predefined maximum velocity.)
The same motivation to combine discussed in claim 14 applies to claim 18.

Claim 19, Liu in view of Garrison, Shaffer, and Alonso Ruiz further teaches wherein determining the second trajectory further comprises, if the initial velocity is in a direction away from the resting location, applying a first deceleration at the maximum rate of acceleration from the initial velocity to zero, before applying the initial acceleration from zero. (Shaffer, “user interface object 402 decelerates until it stops movement when its velocity becomes zero. In some embodiments, the deceleration rate is selected such that user interface object 402 returns to its original position without overshooting (e.g., the velocity of user interface object 402 reaches zero at the original position of user interface object… the predefined animation function comprises a combination of a primary function of an initial velocity and a deceleration rate and one or more secondary functions.” Paragraphs 0132, 0150. See Figure 4F and 4G: if a third position is the position “x” and the velocity profile shown in Figure 4F is used, the user interface element would first decelerate in order to stop moving away from the position “x” followed by a period of acceleration in order to reach the terminal position. Since Paragraph 0150 of Shaffer teaches using combinations of the profiles taught by Figures 4A-4G, such an implementation would have been obvious to one of ordinary skill in the art.
The same motivation to combine discussed in claim 14 applies to claim 19.


Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0029231 A1) in view of Garrison (US 2009/0113330 A1) and further in view of Vainio (US 2011/0161852 A1).

Regarding Claim 22, Liu in view of Garrison teaches all the limitations of claim 1, on which claim 22 depends.
Liu in view of Garrison does not teach wherein determining the resting location and the speed for the user interface element to move along the additional path to the resting location further comprises: determining, by the computing device, whether the type of the user interface element is associated with a freeform path or a system defined path; and determining, by the computing device, the additional path based at least in part on whether the type of the user interface element is associated with the freeform path or the system defined path.
However, Vainio, which is directed to animation of a home screen of a device, teaches wherein determining the resting location and the speed for the user interface element to move along the additional path to the resting location further comprises: determining, by the computing device, whether the type of the user interface element is associated with a freeform path or a system defined path; and determining, by the computing device, the additional path based at least in part on whether the type of the user interface element is associated with the freeform path or the system defined path (“objects are flowing across the screen, and in which human interaction and/or context related data (e.g., location of the device, time of day, etc.) can affect the flow of objects and/or the category definition of the source by which the objects are flowing from. Objects will appear on sides of the screen and flow across the screen, and then disappear off another side of screen, if user does not access or manipulate them.… The user can easily set some objects to be static in Paragraphs 0038-39. Icons are animated to move across a screen according to a system defined flow. A user can also define the flow or drag the icons in a free form manner similar to Liu and Garrison. Also see Paragraphs 0052 and 0055-56, which discuss an initial, system defined, flow of a plurality of icons and a user-defined flow that is dependent on the category, or type, of icon.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the drag gesture animation taught by Liu in view of Garrison by defining the trajectory of the object based on a system defined flow or a user-defined flow based on the category of the object as taught by Vainio. Since Vainio is also directed to animations of icons based on various parameters, the combination would yield predictable results. Whether an object’s movement path is fixed or defined by the user is a design choice for a designer of the gesture animation that would have been obvious in view of the category-based animations taught by Vainio.

Regarding Claim 24, Liu in view of Garrison teaches all the limitations of claim 13, on which claim 24 depends.
Liu in view of Garrison does not teach wherein determining the second trajectory further comprises: determining, by the computing device, whether the type of the user interface element is associated with a freeform path or a system defined path; and determining, by the computing device, the second trajectory based at least in part on whether the type of the user interface element is associated with the freeform path or the system defined path.
However, Vainio, which is directed to animation of a home screen of a device, teaches wherein determining the second trajectory further comprises: determining, by the computing device, whether the type of the user interface element is associated with a freeform path or a system defined path; and determining, by the computing device, the second trajectory based at least in part on whether the type of the user interface element is associated with the freeform path or the system defined path (“objects are flowing across the screen, and in which human interaction and/or context related data (e.g., location of the device, time of day, etc.) can affect the flow of objects and/or the category definition of the source by which the objects are flowing from. Objects will appear on sides of the screen and flow across the screen, and then disappear off another side of screen, if user does not access or manipulate them.… The user can easily set some objects to be static in order to stop them from flowing, and can move them to a desired location on the GUI by dragging. The user can further lock a static object in place, which will disable dragging of the object, and thereby prevent accidental relocations. The user can also unlock and/or set the object in motion by "removing the pin" and the object will move away with the flow.” Paragraphs 0038-39. Icons are animated to move across a screen according to a system defined flow. A user can also define the flow or drag the icons in a free form manner similar to Liu and Garrison. Also see Paragraphs 0052 and 0055-56, which 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the drag gesture animation taught by Liu in view of Garrison by defining the trajectory of the object based on a system defined flow or a user-defined flow based on the category of the object as taught by Vainio. Since Vainio is also directed to animations of icons based on various parameters, the combination would yield predictable results. Whether an object’s movement path is fixed or defined by the user is a design choice for a designer of the gesture animation that would have been obvious in view of the category-based animations taught by Vainio.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Darby (US 2015/0046812 A1) teaches fixing a drag animation of a particular type of user interface element to a particular position on a display. (Fig. 2, ¶ 45)
Roh (US 2014/0068477 A1) teaches displaying of candidate positions of an icon on different pages of a home screen responsive to a user gesture. (Fig. 5)
Tsai (US 2011/0202860 A1) teaches aspects of drag gesture animations. (¶ 4, 26)
Rodgers (US 2013/0083037 A1) teaches continued movement of an object on a display according to a discrete user gesture. (Abstract, Fig. 1A)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173